                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                     Civ. No. 16-1304 KG/KBM

99,337 P IECES OF COUNTERFEIT
NATIVE AMERICAN J EWELRY,

72,620 P IECES OF COUNTERFEIT
NATIVE AMERICAN J EWELRY,

21,249 P IECES OF COUNTERFEIT
NATIVE AMERICAN J EWELRY,

108 PIECES OF COUNTERFEIT
NATIVE AMERICAN J EWELRY,

$288,738.94 IN FUNDS FROM BANK OF AMERICA
ACCOUNT N O.-3826,

               Defendants-in-rem.

                        ORDER FOR STAY OF CIVIL FORFEITURE

       This Court conducted a status conference on February 7, 2019. The parties informed the

Court that a stay of this action is appropriate.

       It is therefore ORDERED that this case is stayed pending resolution of the related

criminal case, 18-cr-4176-JB. The parties shall submit joint status reports at six month intervals.

The first status report is due six months from the date of entry of this Order. The parties will

advise the Court of the resolution of the criminal case.



                                                      __________________________________
                                                      UNITED STATES DISTRICT JUDGE
SUBMITTED BY:             APPROVED BY:

                          RAYMOND G. SANCHEZ
STEPHEN R. KOTZ           ISAAC S. EMMANUEL
Assistant U.S. Attorney   Sanchez Mower & Desiderio PC
P.O. Box 607              P.O. Box 1966
Albuquerque, NM 87103     Albuquerque, NM 87103
(505) 346-7274            (505) 247-4321
                          and
                          M. NAOMI SALAZAR
                          M. Naomi Salazar, Attorney at Law
                          P.O. Box 26542
                          Albuquerque, NM 87125
                          (505) 243-4433
                          Attorneys for Claimants Turquoise Network
                          and Romie Salem

                          NANCY HOLLANDER
                          MOLLY SCHMIDT NOWARA
                          Freedman Boyd Hollander, Goldberg
                          Urias & Ward PA
                          Attorneys for Claimants Al Zuni Global
                          Jewelry and Nashat Khalaf
                          20 First Plaza Center NW, Suite 700
                          Albuquerque, NM 87102
                          (505) 842-9960

                          MARK T. BAKER
                          CARTER B. HARRISON, IV
                          Peifer Hanson and Mullins PA
                          Attorneys for Sterling Islands, Inc. and
                          Jawad Khalaf
                          20 First Plaza, Suite 725
                          Albuquerque, NM 87102
                          (505) 247-4800
